Exhibit 10.3


AWARD AGREEMENT

Under the

Louisiana-Pacific Corporation

1997 Incentive Stock Award Plan

 

INCENTIVE SHARES

(Restricted Stock Units)

 

Corporation:

 

Louisiana-Pacific Corporation

 

 

414 Union Street

 

 

Suite 2000

 

 

Nashville, Tennessee 37219

 

 

 

Participant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grant Date:

 

February 4, 2005

 

 

 

Award:

 

Incentive Shares

 

 

 

INCENTIVE SHARES:

 

          SHARES OF CORPORATION’S COMMON STOCK

 

 

 

Service Period:

 

The three-year period ending on the third anniversary of the Grant Date.


 

Subject to the terms and conditions of the Louisiana-Pacific Corporation 1997
Incentive Stock Award Plan, as amended, (the “Plan”) and this Agreement,
effective as of the Grant Date, Corporation grants to Participant the right to
receive the number of Incentive Shares specified above.

 

The provisions of Appendix A attached to this Agreement are incorporated by
reference as part of this Agreement.

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

 

 

 

 

 

Participant

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

To

Award Agreement for Incentive Shares

 

This Award Agreement evidences the grant of an Award for Incentive Shares to
Participant under the Plan.

 

Capitalized terms are defined in Section 9 of this Appendix A.

 

1.     Incentive Shares; Adjustment

 

In the event of a declaration of a stock dividend or a stock split (whether
effected as a dividend or otherwise) by Corporation where the record date for
such dividend or stock split is after the Grant Date, the number of Incentive
Shares automatically will be adjusted proportionately to reflect the effect of
such dividend or stock split.  The number of Incentive Shares will not be
adjusted to reflect cash dividends paid with respect to Corporation’s common
stock during the Service Period.

 

2.     Terms of Award

 

This Award is subject to all the provisions of the Plan and to the following
terms and conditions:

 

2.1           Incentive Shares.  If Participant remains an Employee through the
end of the Service Period, Participant will become entitled to receive the
Incentive Shares.  In the event Participant terminates Employment before the end
of the Service Period, Participant will be entitled to receive the number of
Incentive Shares, if any, described in Section 2.3. Any portion of this Award
that does not become Vested pursuant to this Agreement will be canceled and
Participant will not receive any Shares or other payment with respect to such
non-Vested portion of the Award.

 

2.2           Settlement of Award.

 

2.2.1        General.  Except as provided in Section 2.2.2, this Award will be
settled on a settlement date selected by the Committee as soon as practicable
after the end of the Service Period by the delivery to Participant of an
unrestricted certificate for the Incentive Shares.

 

2.2.2        Early Settlement.  In the event Participant (or Participant’s
representative) becomes entitled to receive Incentive Shares pursuant to
Section 2.3.2 (on account of death or Disability) or Section 2.3.3 (on account
of a Change in Control), this Award will be settled on a settlement date
selected by the Committee as soon as practical after the Termination Date,
Change in Control Date, or Share Price Vesting date, respectively, by the
delivery to Participant of an unrestricted certificate for the number of
Incentive Shares determined pursuant to those Sections.

 

1

--------------------------------------------------------------------------------


 

2.3           Employment Requirement; Accelerated Vesting.

 

2.3.1        General.  Except as otherwise expressly provided in Sections 2.3.2
and 2.3.3, if Participant ceases to be an Employee for any reason prior to the
end of the Service Period, this Award will be canceled and Participant will not
receive any Shares or other payment with respect to this Award.

 

2.3.2        Death or Disability.  In the event Participant dies or terminates
Employment by reason of Disability prior to the end of the Service Period,
Participant or Participant’s representative will become Vested in and entitled
to receive 100 percent of the number of Incentive Shares.

 

2.3.3        Change in Control.  Upon the occurrence of a Change in Control Date
prior to the end of the Service Period, Participant will become Vested in and
entitled to receive 100 percent of the Incentive Shares.

 

2.4           Reimbursement.  If or to the extent the accelerated delivery of
Incentive Shares in connection with a Change in Control pursuant to
Section 2.3.3 results in an “excess parachute payment” within the meaning of
Section 280G of the Code, Corporation will reimburse Participant, on an
after-tax basis, for (i) any excise tax imposed by Section 4999(a) of the Code
that is directly attributable to such accelerated delivery, and (2) any income
taxes and excise taxes imposed on any reimbursement pursuant to this
Section 2.4.  For purposes of computing any after-tax reimbursement, Participant
will be deemed to pay federal, state, and local income taxes (for the state and
locality of Participant’s residence) at the highest effective combined marginal
rates (giving effect to the deductibility of state and local taxes) for the tax
year in which the reimbursement payment is made.  No reimbursement will be due
pursuant to this Section 2.4 if, or to the extent, Participant is entitled to
payment or reimbursement for the same amounts under any other agreement with
Corporation.

 

2.5           Other Documents. Participant will be required to furnish
Corporation such other documents or representations as Corporation may require
to assure compliance with applicable laws and regulations as a condition of
Corporation’s obligation to issue any Incentive Shares.

 

2.6           Transferability.  This Award is not transferable other than by
will or the laws of descent and distribution.  No assignment or transfer of the
Award in violation of the foregoing restriction, whether voluntary, involuntary
or by operation of law or otherwise, except by will or the laws of descent and
distribution, will vest in the assignee or transferee any interest or right
whatsoever, but immediately upon any attempt to assign or transfer the Award,
the Award will terminate and be of no force or effect.  Whenever the word
“Participant” is used in any provision of this Agreement under circumstances
where the provision should logically be construed to apply to the executor,
administrator, or the person or persons to whom this Award may be transferred by
will or by the laws of descent and distribution, it will be deemed to include
such person or persons.

 

2

--------------------------------------------------------------------------------


 

3.     Rights as Stockholder

 

Prior to the issuance of a certificate for Incentive Shares in settlement of
this Award, Participant will have no rights as a stockholder of Corporation with
respect to this Award or the Incentive Shares.

 

4.     Withholding Taxes

 

Participant acknowledges that Participant is responsible for payment of all
federal, state, and local withholding taxes and Participant’s portion of all
applicable payroll taxes imposed in connection with the Award or the Incentive
Shares (collectively, the “Applicable Taxes”).  Corporation’s obligation to
issue Incentive Shares in settlement of the Award is expressly conditioned on
Participant’s making arrangements satisfactory to Corporation, in its sole and
absolute discretion, for the payment of all Applicable Taxes.

 

Participant may pay to Corporation (in cash or by check) an amount equal to the
Applicable Taxes.  In the event that Participant does not submit payment of the
entire amount of Applicable Taxes, Participant expressly authorizes Corporation,
in its sole and absolute discretion, (a) to withhold all or a portion of the
remaining balance of the Applicable Taxes from other amounts payable in cash (as
compensation or otherwise) by Corporation or any of its affiliates to
Participant, and/or (b)  to withhold a number of Shares (thus reducing the
number of Incentive Shares to be issued to Participant) having a fair market
value (as of the date the Incentive Shares are issued to Participant) equal to
the remaining balance of the Applicable Taxes.

 

5.     Conditions Precedent

 

Corporation will use its best efforts to obtain approval of the Plan and this
Award by any state or federal agency or authority that Corporation determines
has jurisdiction.  If Corporation determines that any required approval cannot
be obtained, this Award will terminate on notice to Participant to that effect. 
Without limiting the foregoing, Corporation will not be required to issue any
certificates for Incentive Shares, or any portion thereof, until Corporation has
taken all action required to comply with all applicable federal and state
securities laws.

 

6.     Successorship

 

Subject to restrictions on transferability set forth in Section 2.6, this
Agreement will be binding upon and benefit the parties, their successors and
assigns.

 

7.     Notices

 

Any notices under this Agreement must be in writing and will be effective when
actually delivered personally or, if mailed, when deposited as registered or
certified mail directed to the address of Corporation’s records or to such other
address as a party may certify by notice to the other party.

 

3

--------------------------------------------------------------------------------


 

8.     Arbitration

 

Any dispute or claim that arises out of or that relates to this Agreement or to
the interpretation, breach, or enforcement of this Agreement, shall be resolved
by mandatory arbitration in accordance with the then effective arbitration rules
of Arbitration Service of Portland, Inc., and any judgment upon the award
rendered pursuant to such arbitration may be entered in any court having
jurisdiction thereof.

 

9.     Defined Terms

 

When used in this Agreement, the following terms have the meaning specified
below:

 

Acquiring Person means any person or related person or related persons which
constitute a “group” for purposes of Section 13(d) and Rule 13d-5 under the
Securities Exchange Act of 1934 (the “Exchange Act”), as such Section and Rule
are in effect as of the Grant Date; provided, however, that the term Acquiring
Person shall not include (a) Corporation or any of its Subsidiaries, (b) any
employee benefit plan or related trust of Corporation or any of its
Subsidiaries, (c) any entity holding voting capital stock of Corporation for or
pursuant to the terms of any such employee benefit plan, or (d) any person or
group solely because such person or group has voting power with respect to
capital stock of Corporation arising from a revocable proxy or consent given in
response to a public proxy or consent solicitation made pursuant to the Exchange
Act.

 

Change in Control of Corporation means:

 

(a)           The acquisition by any Acquiring Person of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of 20 percent or more
of the combined voting power of the then outstanding Voting Securities;
provided, however, that for purposes of this paragraph (a) the following
acquisitions will not constitute a Change in Control:  (i) any acquisition
directly from Corporation, (ii) any acquisition by Corporation, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Corporation or any corporation controlled by Corporation, or (iv)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (i), (ii), and (iii) of paragraph (c) of this definition of Change in
Control; or

 

(b)           During any period of 12 consecutive calendar months, individuals
who at the beginning of such period constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual who becomes a director during the period whose
election, or nomination for election, by Corporation’s stockholders was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board will be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election

 

4

--------------------------------------------------------------------------------


 

contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

 

(c)           Consummation of a reorganization, merger, or consolidation or sale
or other disposition of all or substantially all of the assets of Corporation (a
“Business Combination”) in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Voting Securities outstanding immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50 percent of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns Corporation
or all or substantially all of Corporation’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Voting
Securities, (ii) no Person (excluding any employee benefit plan, or related
trust, of Corporation or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

 

(d)           Approval by the stockholders of Corporation of any plan or
proposal for the liquidation or dissolution of Corporation.

 

Change in Control Date means the first date following the Grant Date on which a
Change in Control has occurred.

 

Disability means the condition of being permanently unable to perform
Participant’s duties for an Employer by reason of a medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of at least 12
months.

 

Employee and Employment both refer to service by Participant as a full-time or
part-time employee of an Employer, and include periods of illness or other
leaves of absence authorized by an Employer.  A transfer of Participant’s
Employment from one Employer to another will not be treated as a termination of
Employment.

 

Employer means Corporation or a Subsidiary of Corporation.

 

5

--------------------------------------------------------------------------------


 

Incentive Shares means the number of Shares issuable to Participant pursuant to
this Award as specified on the cover sheet to this Award Agreement.

 

Service Period means the period specified on the cover page to this Award
Agreement during which Participant is required to continue to provide services
as a condition to the issuance of the Incentive Shares.

 

Termination Date means the date Participant ceases to be an Employee.

 

Vest or Vesting means, with respect to this Award, the time when Participant
becomes entitled to have the Incentive Shares issued in Participant’s name,
which will be at the completion of the Service Period or upon the occurrence of
one of the acceleration events described in Section 2.3 of this Appendix A.

 

Voting Securities means Corporation’s issued and outstanding securities
ordinarily having the right to vote at elections of directors.

 

Capitalized terms not otherwise defined in this Agreement have the meanings
given them in the Plan.

 

6

--------------------------------------------------------------------------------